In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1019 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TERRY N. TAYLOR, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
            No. 04 CR 50038 — Philip G. Reinhard, Judge. 
                      ____________________ 

     ARGUED AUGUST 9, 2016 — DECIDED AUGUST 15, 2016 
                ____________________ 

   Before BAUER, POSNER, and SYKES, Circuit Judges. 
   POSNER,  Circuit  Judge.  In  2005  the  defendant  had  been 
sentenced  by  Judge  Reinhard  to  300  months  in  prison  for 
federal  gun‐related  offenses  (namely  for  possessing  a  shot‐
gun  illegally),  but  the  sentence  was  later  determined  to  be 
invalid  and  in  December  of  last  year  the  defendant  was  re‐
sentenced by Judge Reinhard to 176 months, even though by 
that  time  the  defendant  was  54  years  old,  had  a  serious  vi‐
sion problem, and had been a model prisoner during the 140 
2                                                      No. 16‐1019       


months that he’d been in prison before he was resentenced. 
Indeed as a result of his good behavior he was credited with 
having  served  160  months  of  imprisonment,  so  that  Judge 
Reinhard’s 176‐month sentence was effectively a sentence of 
sixteen more months in prison. The sixteen months will end 
on December 16 of this year, and the defendant has already 
been  moved from  prison to a halfway  house in preparation 
for his imminent release. 
   The  176‐month  sentence,  however  little  it  will  affect  the 
defendant’s  incarceration,  was  more  than  double  the  high 
end  of  Taylorʹs  recalculated  guidelines  range  of  70  to  87 
months. And so, unsurprisingly, at his resentencing hearing 
both  the  probation  service  and  the  U.S.  Attorney’s  Office 
recommended that he be sentenced to time served. Had the 
judge gone along with the recommendations, the defendant 
would have been released immediately. 
    The  judge  refused  to  take  the  advice  of  the  U.S.  Attor‐
ney’s  Office  and  the  probation  service  on  two  grounds:  the 
gravity of the defendant’s criminal history before the offens‐
es of which he had been convicted in 2005 (a history mostly 
predating the twenty‐first century) and the fact that the de‐
fendant,  while  he  had  never  threatened  any  officials,  had 
filed complaints (and one civil suit) critical of judicial behav‐
ior  by  Judge  Reinhard  and  other  judges  and  alleging  con‐
spiracies linking judges and various other officials to griev‐
ances the defendant had suffered decades ago. Conceivably, 
Judge  Reinhard  supposed,  the  defendant  might  follow  up 
the  complaints  with  criminal  harassment  upon  his  release. 
The judge thought these two grounds predictive of the like‐
lihood  that  upon  release  from  prison  the  defendant  will 
commit further crimes. 
No. 16‐1019                                                        3 


    These  were  flimsy  grounds.  Most  of  the  defendant’s 
criminal  history  prior  to  the  shotgun  incident  consisted  of 
driving  offenses,  and  he  presumably  can’t  drive  any  longer 
because of his vision problem. As for pestering federal judg‐
es  (including  the  author  of  this  opinion!)  with  seemingly 
groundless  complaints  about  how  he’s  been  treated  by  the 
criminal justice system, he has a constitutional right to peti‐
tion  the  government  for  redress  of  grievances,  though  if  he 
becomes  an  utter  nuisance  his  petitioning  activity  can  be 
reined  in.  He  has  not  threatened  anybody  with  violence  or 
other criminal harm, and the judge offered no adequate rea‐
son for inferring a risk of recidivism from the contents of his 
complaints. See United States v. Bradley, 628 F.3d 394, 400 (7th 
Cir. 2010) (“Due process requires that sentencing determina‐
tions  be  based  on  reliable  evidence,  not  speculation  or  un‐
founded  allegations.”  (quoting  United  States  v.  England,  555 
F.3d 616, 622 (7th Cir. 2009))). 
    The judge did cite 18 U.S.C. § 3553(a), which specifies fac‐
tors that a sentencing judge must consider in deciding what 
sentence to impose, but he did not align the factors with the 
defendant’s situation. So far as relevant to this case, the stat‐
ute  provides  that  “The  court  shall  impose  a  sentence  suffi‐
cient,  but  not  greater  than  necessary,  to  comply  with  the 
purposes set forth in paragraph (2) of this subsection,” to wit 
“the need for the sentence imposed—(A)  to reflect the seri‐
ousness of the offense, to promote respect for the law, and to 
provide  just  punishment  for  the  offense;  (B)  to  afford  ade‐
quate deterrence to criminal conduct; (C)  to protect the pub‐
lic from further crimes of the defendant; and (D) to provide 
the  defendant  with  needed  educational  or  vocational  train‐
ing, medical care, or other correctional treatment in the most 
effective  manner.”  (D)  is  obviously  irrelevant.  As  for  (A), 
4                                                       No. 16‐1019        


nearly  twelve  years  in  prison  for  a  crime  that  caused  no 
harm  (except  perhaps  to  frighten  the  person  whom  the  de‐
fendant  supposedly  brandished  his  shotgun  at  the  day  be‐
fore  he  was  arrested)  should  be  enough  to  satisfy  the  re‐
quirements  of  that  subsection.  And  with  further  crimes  by 
the  defendant  unlikely,  (C)  falls  out  of  the  picture,  leaving 
(B); and again his decade‐plus in prison should provide ade‐
quate  deterrence  to  anyone  thinking  of  emulating  the  de‐
fendant’s crimes. 
    In  sum,  the  district  judge  did  not  adequately  justify  the 
sentence  that  he  imposed  and  indeed  based  it  in  part  on 
sheer speculation. The sentence is therefore vacated and the 
case remanded for another round of resentencing—we trust 
it will be the last. Time is of the essence, since under the sen‐
tence that we’re vacating Taylor could be expected to be re‐
leased  from  the  halfway  house  just  four  months  from  now. 
We are therefore issuing the mandate forthwith and remind‐
ing Taylor’s attorney that pursuant to 18 U.S.C. § 3143 he can 
move  the  district  judge,  pending  resentencing,  to  release 
Taylor immediately.  
                                         VACATED AND REMANDED